Citation Nr: 0929175	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-08 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel











INTRODUCTION

The Veteran had active duty service from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not show that the Veteran's current back 
disability is etiologically related to any event, injury, or 
disease incurred during active military service or within one 
year of separation. 


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in October 2006, 
February 2007 and April 2007. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part. These revisions are effective 
as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 
2008). The final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Additionally, the Veteran 
received notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in the October 2006 
letter. The Board finds the RO fulfilled its duty to assist. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA treatment records, and private medical 
records are associated with the claims file. The Veteran was 
not afforded a VA examination. In this circumstance, there is 
no duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran, does 
not contain competent evidence to suggest that the back 
disability is related to the Veteran's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  
38 U.S.C.A § 5103A(d); cf. Charles  v. Principi, 16 Vet. App. 
370 (2002) (Holding that under 38 U.S.C.A § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination). 
The Board finds the RO fulfilled its duty to assist.    

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

The Veteran contends his current back disability is related 
to his active military service. The preponderance of the 
evidence is against the claim, and it will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Service 
connection is also allowed for certain disabilities, 
including arthritis, that manifest to a degree of 10 percent 
or more within a year of separation from service. 38 C.F.R. 
§§ 3.307, 3.309.  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service treatment records, dated April and June 1953, reflect 
that the Veteran complained of back pain. Relevant to his May 
2007 report of continuous back pain since service, during his 
separation examination in October 1954, the physician did not 
note any abnormalities of spine after clinical examination, 
and the Veteran's "PULHES" physical profile was noted to 
be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.   Because these 
records were generated with a view towards ascertaining the 
Veteran's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  
 
The record does not show any additional medical treatment 
until November 2004, when it was reported that the Veteran 
had the "sudden onset" of back pain.  
VA treatment notes showed that the Veteran injured his back. 
An X-ray report confirmed arthritis in the Veteran's spine. 
The physician diagnosed acute back pain and opined that it 
was likely due to muscle pain. VA treatment records from 
December 2005 showed that the Veteran had another episode of 
acute back pain. After examination, the VA physician 
diagnosed sciatica and referred him to the orthopedic clinic. 
The Veteran underwent treatment at a private orthopedic 
clinic during 2006.  

The Veteran went approximately 50 years without medical 
treatment for his back disability. The passage of so many 
years between discharge from military service and the 
objective documentation of a claimed disability is a factor 
that weighs against a claim for service connection. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

There is no medical evidence indicating that the Veteran's 
back disability is related to his military service or 
manifested within a year of separation. The Veteran was 
advised of the need to submit medical evidence demonstrating 
a current disorder and a nexus between a current disorder and 
service by way of the notification letters from the RO to 
him, but he has failed to do so. A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran was clearly advised in these letters of the need 
to submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service. 

While the Veteran is clearly of the opinion that his back 
disability is related to service, as a layperson, the Veteran 
is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu, supra. Competent medical evidence 
is required. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). 
Without competent medical evidence relating the Veteran's 
current back disability to military service or within a year 
of separation from service, the claim is denied. 


ORDER

Service connection for a back disability is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


